Title: [Diary entry: 26 November 1786]
From: Washington, George
To: 

Sunday 26th. Mercury at 32 in the Morning—43 at Noon and 40 at Night. Wind at No. West in the fore noon, but not hard;

about Noon it died away, and in the evening was quite calm. Ground pretty hard frozen in the Morning. The following Gentlemen dined here. Colonels Hooe & Henley—Dr. Craik, Mr. Porter, Mr. Swift, Mr. Jackson, Mr. Jenkes, Mr. Thompson, Mr. Lowry, Mr. Abenethy, Mr.  Mr. Peran, Captns. Sullivan and  Lund Washington all of whom went away in the Evening.